544 So. 2d 320 (1989)
WINN DIXIE STORES, INC., Appellant,
v.
Alice DANIELSEN, Appellee.
No. 89-0418.
District Court of Appeal of Florida, Fourth District.
June 7, 1989.
Rehearing and Clarification Denied June 27, 1989.
Larry Klein and Barbara J. Compiani of Klein, Beranek & Walsh, P.A., West Palm Beach, and Solomon & Murphy, P.A., Fort Lauderdale, for appellant.
Douglas M. Bates, Fort Lauderdale, for appellee.
PER CURIAM.
This is an appeal of a non-final order denying a motion for rehearing and denying a motion to vacate a default. We reverse.
The defendant/appellant, Winn Dixie, established by affidavits that the default was due to secretarial error constituting excusable neglect; that meritorious defenses exist as set forth in the answer to the complaint; and that Winn Dixie showed due diligence in seeking relief on the same day the default was discovered. Therefore the trial court's refusal to set aside the default constituted an abuse of discretion. Broward County v. Perdue, 432 So. 2d 742 (Fla. 4th DCA 1983).
REVERSED AND REMANDED for further proceedings consistent herewith.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.